03/18/2020


                IN THE SUPREME COURT OF THE                      Case Number: DA 20-0014

                     STATE OF MONTANA

                       Case No. DA 20-0014

MARK PLAKORUS,

         Plaintiff and Appellant,

THE UNIVERSITY OF MONTANA, a unit of the Montana University
System,

         Defendant and Appellee.




     ORDER GRANTING UNOPPOSED 30-DAY EXTENSION
            OF TIME TO FILE OPENING BRIEF


     On Appeal from the Montana Fourth Judicial District Court
              Missoula County, Cause No. DV-19-434
                   Before Hon. John W. Larson

Quentin M. Rhoades                  Quinlan L. O’Connor
Kristin Bannigan                    Risk Management &
Rhoades, Siefert &                   Tort Defense Division
 Erickson, PLLC                     P.O. Box 200124
430 Ryman Street                    Helena, MT 59620-0124
Missoula, Montana 59802             Telephone: (406) 444-1816
Telephone: (406) 721-9700           quinlan.oconnor@mt.gov
qmr@montanalawyer.com
kristin@montanalawyer.com           For Appellee

For Appellant
      Upon motion of Appellant Mark Plakorus, and for good cause shown,

      IT IS HEREBY ORDERED that Appellant’s motion is GRANTED.

Appellant shall have up to April 20, 2020, in which to file his Opening Brief.




                                         2                            Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           March 18 2020